Citation Nr: 9926490	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  99-06 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than August 31, 1998 
for service connection for post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
February 1976.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1999, 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The veteran contends that he did not receive notice that his 
earlier claim, entered in 1992, was denied.  He contends that 
this claim remains open and that his effective date for 
service connection for PTSD should be November 1992.

The Board notes that the veteran recently requested a hearing 
at the Montgomery, Alabama RO.  This request was received at 
the Board in July 1999.  The veteran did not specify whether 
he desired a hearing before a local hearing officer, or a 
travel board hearing.

Therefore, this claim is REMANDED to the RO for the 
following:

The RO should contact the veteran and ask 
him to specify which type of hearing he 
desires.  The RO should then schedule him 
for such hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Upon completion of the above described item, if the veteran 
elects a hearing before a local hearing officer, the RO 
should reconsider his claim for an earlier effective date for 
service connection for PTSD.  If the result remains adverse 
the RO should provide the veteran and his representative a 
supplemental statement of the case and adequate time to 
respond.  The claim should then be returned to the Board for 
further appellate review.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












